Voto disidente del
Juez Asociado Señor Díaz Cruz
al que se une el Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 23 de junio de 1981
Disiento de la opinión del Tribunal que acoge como legí-timo y digno de controversia lo que a todas luces es un recurso de hostigamiento, que de la propia faz de la soli-citud de revisión ante la Junta se muestra totalmente des-provisto de méritos o de cuestión justiciable.
Tenemos resuelto que los tribunales no aplicarán el Derecho a cuestiones académicas ni harán cumplir deberes intangibles. Siguiendo esta norma, que es substantiva y no procesal, y que por tanto no varía con el advenimiento de las Reglas de Procedimiento Civil, hemos dicho que los tribunales no se han constituido para resolver cuestiones académicas. Viñas v. Cuevas, Comisionado, 61 D.P.R. 295, 296 (1943); que una acción cuyo único objeto es resolver cuestiones abstractas, es puramente académica, y por lo tanto, improcedente. Navarro v. Calderón, 61 D.P.R. 339, 342 (1943); Echeandía v. Saldaña, 61 D.P.R. 799, 804 (1943); Cortés Hnos. & Co. v. Menéndez, 39 D.P.R. 852, 853 (1929), in fine; que una causa de acción debe hacer refe-rencia a una verdadera controversia. Las cortes no están constituidas con el fin de resolver cuestiones de derecho especulativas y abstractas, o para establecer reglas que sirvan de norma futura a las personas en sus negocios y relaciones sociales; sino que están limitadas en su acción judicial a las verdaderas controversias en que necesaria-mente están envueltos los derechos legales de las partes y que pueden ser resueltos concluyentemente. Bianchi v. Pierazzi et al., 25 D.P.R. 631, 636 (1917).
El ahora recurrido Francisco Santos, incumbente derro-tado en las primarias de su partido P.P.D. en su candida-tura a Alcalde del Municipio de Aibonito hizo campaña como candidato de nominación directa (write in). El escru-*378tinio practicado por la Comisión Estatal de Elecciones dio el siguiente resultado para Alcalde: Capó del P.P.D., 4,399 votos; Rodríguez Rivera del P.N.P., 4,015 votos; y el recu-rrido Santos, 2,270 votos. Este impugnó ante la Junta Re-visora Electoral el resultado certificado por la Comisión bajo la alegación de que dejaron de adjudicarle, por apli-cación de reglas de escrutinio de la Comisión, “por lo menos” 300 votos. La insuficiencia numérica de la solicitud de Francisco Santos para cambiar el resultado en su can-didatura a la alcaldía es de claridad que hiere la retina.
Desestimaría de plano esta impugnación de resultado de escrutinio porque sus propias alegaciones la caracterizan como ejercicio fútil, toda vez que aun adjudicando al can-didato recurrido Sr. Santos los votos que para sí reclama quedaría rezagado a enorme distancia de otros dos con-tendientes por la Alcaldía de Aibonito. Nadie tiene dere-cho a inquietar las determinaciones finales de los orga-nismos electorales con reclamaciones vacías de contenido, inconsecuentes o caprichosas. Abrir brecha para este tipo de impugnación es invitar el caos en futuras elecciones en que seguramente proliferarán estas acciones de hostiga-miento, desestabilizantes del proceso democrático.
La impugnación de la elección es un proceso democrá-tico de grave responsabilidad, encauzado en el Derecho público, de consecuencias profundas en la estabilidad del régimen y en la confianza del pueblo en el sistema para organizarlo. La acción impugnatoria, más que la acción civil ordinaria, debe estar reservada a quien tenga razón de pedir o base para solicitar remedio. El ataque al resul-tado electoral no es galería de tiro a la que cualquier con-cursante puede presentarse con su escopeta a romper pla-tillos de barro.
Los pleitos electorales deben tener una legitimidad que justifique la intervención del Tribunal para proteger la integridad del proceso. La petición en este caso está carente de toda razón para pedir remedio. No satisface el *379requisito esencial de exponer hechos que, de probarse, cambiarían el resultado de la elección. Art. 6.014, Ley Electoral, 16 L.P.R.A. see. 3274; Esteves v. Srio. Cámara de Representantes, 110 D.P.R. 585 (1981).